Citation Nr: 0737977	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1966.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2003, February 2007 and August 
2007 rating decisions by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the June 2003 rating decision, the RO denied 
service connection for heart disability.  In the February 
2007, the RO denied the veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
In August 2007, the RO denied his claim seeking assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.

In September 2007, the veteran and his spouse testified at a 
hearing held before the undersigned Veterans Law Judge.  The 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.

In a March 2007 statement, the veteran asserted an informal 
claim of service connection for diabetes mellitus as 
secondary to his service-connected asbestosis.  VA has not 
considered this claim and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for asbestosis, which has 
been rated as 100 percent disabling since October 3, 2001.

2.  The medical evidence shows that the veteran's congestive 
heart failure with pulmonary hypertension is due to his 
service-connected asbestosis.

3.  The veteran has effectively lost the use of both of his 
lower extremities due to his service-connected asbestosis.


CONCLUSIONS OF LAW

1.  Congestive heart failure with pulmonary hypertension is 
proximately due to or the result of the veteran's service-
connected asbestosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have been met.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2007).

3.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In this decision, the Board grants service connection for 
congestive heart failure with pulmonary hypertension and to 
entitlement to automobile and adaptive equipment.  The Board 
also grants entitlement to specially adapted housing, which 
renders moot his claim for special home adaptation grant.  
Because the Board's dispositions constitute complete grants 
of the benefits sought on appeal, no discussion of VA's 
duties to notify and assist is required.

Background

The veteran acknowledges that he did not receive treatment 
for heart problems during service, and instead seeks service 
connection on a secondary basis only.  In his statements and 
sworn testimony, he asserts that he developed heart 
disability due to his service-connected asbestosis.  In 
support, he emphasizes that he has been diagnosed as having 
several heart disorders, including congestive heart failure, 
as well as pulmonary hypertension, and cites the assessment 
of his private physician, Dr. Sanjiv Goel, who has opined 
that the veteran's heart disability is due to his asbestosis.

In support of his claims of entitlement to automobile and 
adaptive equipment or adaptive equipment only and to 
specially adapted housing or a special home adaptation grant, 
the veteran maintains that his service-connected asbestosis 
is so severely disabling that he cannot walk, which is 
tantamount to loss of use of his lower extremities.  In this 
regard, he notes that his asbestosis is rated as 100 percent 
disabling, and cites the medical evidence showing that he has 
an enlarged heart and that he has severe physical limitations 
as a consequence of his asbestosis, which he reports includes 
an inability to walk or to enter an automobile unassisted.  
Instead, he indicates that he requires the benefit of a 
scooter and a motorized wheelchair.

In an August 2005 rating decision, the RO granted service 
connection for asbestosis and assigned the current 100 
percent rating under Diagnostic Code 6833, effective October 
3, 2001.

The private and VA medical evidence shows that the veteran 
has been diagnosed as having congestive heart failure, 
pulmonary hypertension, coronary artery disease and 
atherosclerotic heart disease.  The medical evidence also 
discloses that the veteran has severe respiratory impairment, 
including dyspnea on slight exertion, the need for an oxygen 
tank, and an inability to ambulate or to use an ordinary 
wheelchair; instead, as Dr. Goel reports in his October 2006 
statement, the veteran requires the benefit of an electronic 
wheelchair.  The medical evidence further shows that his 
asbestosis is worsening, and as Dr. Goel explained in his 
September 2005 statement, the veteran's asbestosis has placed 
pressure on his heart and has caused the veteran to develop 
congestive heart failure.

Analysis

A.  Secondary service connection for heart disability

The veteran seeks service connection on a secondary basis 
only.  Since the evidence shows that secondary service 
connection is warranted for congestive heart failure and 
pulmonary hypertension, the Board will consider his claim on 
this basis only.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Pursuant to 38 C.F.R. § 3.310(b) secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See also Allen.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran has been diagnosed as having 
congestive heart failure, pulmonary hypertension, coronary 
artery disease and atherosclerotic heart disease.  The only 
medical evidence addressing whether his heart disability is 
related to his asbestosis consists of the assessments of his 
treating physician, Dr. Goel.  In his September 2005 
statement, Dr. Goel indicated that due to the veteran's 
respiratory impairment stemming from his asbestosis, 
additional stress had been placed on the veteran's heart and 
he developed congestive heart failure.  The Board notes that 
VA and private medical evidence also shows that he has 
pulmonary hypertension due to his asbestosis.  

The Board notes that Dr. Goel's assessment and the diagnoses 
of pulmonary hypertension are consistent with the treatise 
evidence submitted by the veteran that he obtained via the 
Internet.  There is no negative medical opinion evidence.  As 
such, the Board finds that service connection for congestive 
heart failure and pulmonary hypertension is warranted.

Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3902.

Here, the evidence shows that the veteran has severe residual 
disability due to his service-connected asbestosis that 
precludes ambulation and essentially constitutes loss of use 
of both of the veteran's lower extremities.  Therefore, the 
criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment have been met.

Specially Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Here, the medical evidence shows that the veteran has 
effective loss of use of his lower extremities due to 
manifestations of his service-connected asbestosis, which as 
noted above is evaluated as 100 percent disabling.  As such, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) has been shown.  Having determined that the veteran 
is eligible for assistance under 38 U.S.C.A. § 2101(a) for 
specially adapted housing, the law precludes an award of 
special home adaptation grant under 38 U.S.C.A. § 2101(b).  
Thus, his special home adaptation claim must be denied as 
moot.


ORDER

Service connection for congestive heart failure with 
pulmonary hypertension is granted.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is granted.

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
denied as moot.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


